DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to “a structural lining apparatus”, classified in E04B2/86
II. Claims 19-20, drawn to” a tool for cutting one or more panels of a structure-lining apparatus”, classified in B26B29/06.
Inventions I and II are directed to related “products”. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed do not overlap in scope and are not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
During a telephone conversation with Mr. Todd Rattray on 02/01/2022 a provisional election was made without traverse to prosecute the invention of “structure lining apparatus”, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1 in lines 2 and 13, the correct phrase is “the first longitudinally-extending lined structure”
Claim 1 in lines 5 and 14, the correct phrase is “the second longitudinally-extending lined structure”
Claim 2, line 2, the correct phrase is “the first panel connector”
Claim 2, line 4, the correct phrase is “the second panel connector”
Claim 3, line 2, the correct phrase is “the first panel connector”
Claim 3, line 4, the correct phrase is “the second panel connector”
Claim 7 appears depending from claim 4, Examiner believes claim 7 should depend from claim 6.
Claim 11, lines 1-2, the correct phrase is “the male connector comprises”
Claim 13 in line 1, the correct phrase is “the first longitudinally-extending lined structure”
Claim 13 in line 2, the correct phrase is “the second longitudinally-extending lined structure”
Claim 17 in lines 2 and 15, the correct phrase is “the first longitudinally-extending lined structure”
Claim 17 in lines 5 and 16, the correct phrase is “the second longitudinally-extending lined structure”
Claim 18 in line 3, the correct phrase is “the curable material”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first panel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the second panel" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "each of the first plurality of deformable protrusions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "each of the second plurality of deformable protrusions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the male connector component" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the protrusion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 13, 16 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Sheehy (US 9,103,120).
Regarding claim 1, Sheehy discloses a structure lining apparatus comprising: 
a first longitudinally-extending lined structure, the first longitudinal-extending lined structure comprising a first panel 10’ and a first panel connector 14 (Fig 4, 5); 
a second longitudinally-extending lined structure comprising a second pane 10”l, the second longitudinal-extending lined structure spaced apart from the first longitudinal-extending lined structure 10’ in a transverse direction by a gap (Fig 4, 5);	and a longitudinally-extending joint cover 16, the joint cover comprising: a joint cover panel 20 comprising an outwardly facing cover surface and an inwardly facing inner surface; and a joint cover connector 22, 24 protruding from the inner surface, the joint cover connector shaped to make a connection with the first panel connector 14 to 
Regarding claim 2, Sheehy discloses a first end of the joint cover panel 20 is shaped to contact, and be resiliently deformed by the first panel connector 14 when the connection is made and a second end of the joint cover panel 20 is shaped to contact, and be resiliently deformed by, the second panel connector 14 when the connection is made (Fig 6).
Regarding claim 3, Sheehy discloses the first end of the joint cover panel 20 is shaped to exert restorative force against the first panel connector 14 after the connection is made and a second end of the joint cover panel 20 is shaped to exert restorative force against the second panel connector 14 after the connection is made (Fig 6).
Regarding claim 8, Sheehy discloses the joint cover panel 20 is arcuate along a transverse dimension of the joint cover panel (Fig 6, 7).
Regarding claim 13, Sheehy discloses the first longitudinally-extending lined structure 10’ comprises a first lined pre-cast concrete structure and the second longitudinally-extending lined structure 10” comprises a second lined pre-cast concrete structure (Fig 12).
Regarding claim 16, Sheehy discloses a transverse dimension of the joint cover panel 20 is greater than a transverse dimension of the gap (Fig 6).

Claim(s) 1, 4, 5, 8, 10-12 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Toews (US 4,332,119).
Regarding claim 1, Toews discloses a structure lining apparatus comprising: 
a first longitudinally-extending lined structure, the first longitudinal-extending lined structure comprising a first panel 11 and a first panel connector 24 (Fig 1, 4); 
a second longitudinally-extending lined structure comprising a second panel 11, the second longitudinal-extending lined structure spaced apart from the first longitudinal-extending lined structure in a transverse direction by a gap (Fig 1, 4);	and a longitudinally-extending joint cover 10, the joint cover comprising: a joint cover panel 18 comprising an outwardly facing cover surface and an inwardly facing inner surface; and a joint cover connector 14 protruding from the inner surface, the joint cover connector shaped to make a connection with the first panel connector 24 to thereby couple the joint cover 10 to the first panel connector 24 such that the joint cover panel 18 spans the gap in the transverse direction from the first longitudinal-extending lined structure to the second longitudinal-extending lined structure (Fig 1, 4).
Regarding claim 4, Toews discloses the joint cover panel 18 comprises a first deformable protrusion 20 extending from the inner surface and a second deformable protrusion 20 extending from the inner surface (Fig 1); wherein: 
the first deformable protrusion 20 is shaped to contact and be resiliently deformed by the first panel 11 when the connection is made; and the second deformable protrusion 20 is shaped to contact and be resiliently deformed by the second panel 11 when the connection is made (Fig 1). Examiner conclude this because 
Regarding claim 5, Toews discloses the first deformable protrusion 20 is shaped to exert restorative force against the first panel 11 after the connection is made; and the second deformable protrusion 20 is shaped to exert restorative force against the second panel 11 after the connection is made (Fig 1).
Regarding claim 8, Toews discloses the joint cover panel 18 is arcuate along a transverse dimension of the joint cover panel (Fig 1).
Regarding claim 10, Toews discloses the joint cover connector 14 comprises a male connector and the first panel connector 24 comprises a female connector (Fig 1). Examiner concludes this because the surfaces 15A protrude into the recess formed by the surface 26 thus the claimed limitations are met.
Regarding claim 11, Toews discloses the male connector 24 comprises a spine protruding from the joint cover panel 18 in an inward-outward direction and extending longitudinally, wherein the spine comprises a first protrusion 15, the first protrusion comprising a first transverse cross-section that is shaped substantially like an arrowhead (Fig 1).
Regarding claim 12, Toews discloses the spine comprises a second protrusion 17 spaced apart from the first protrusion 15 in the inward-outward direction, the second protrusion 17 comprising a second transverse cross-section that is shaped substantially like an arrowhead (Fig 1).


Claim(s) 1, 9, 14, 15, 17, 18 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Wright (US 6,588,165)
Regarding claim 1, Wright discloses a structure lining apparatus comprising: 
a first longitudinally-extending lined structure, the first longitudinal-extending lined structure comprising a first panel WP and a first panel connector 20 (Fig 1C); 
a second longitudinally-extending lined structure comprising a second panel WP, the second longitudinal-extending lined structure spaced apart from the first longitudinal-extending lined structure in a transverse direction by a gap (Fig 1C);	and 
a longitudinally-extending joint cover 10, the joint cover comprising: a joint cover panel 12 comprising an outwardly facing cover surface and an inwardly facing inner surface; and a joint cover connector 16 protruding from the inner surface, the joint cover connector 16 shaped to make a connection with the first panel connector 20 to thereby couple the joint cover 10 to the first panel connector 20 such that the joint cover panel 10 spans the gap in the transverse direction from the first longitudinal-extending lined structure to the second longitudinal-extending lined structure (Fig 1A-1C).
Regarding claim 9, Wright discloses the joint cover connector 16 is offset from a transverse midpoint of the joint cover panel 22 (Fig 1A). Examiner wants to note that a single joint cover connector 16 would be positioned offset from the midpoint of the joint cover panel thus the claimed limitations are met.
Regarding claims 14 and 15, Wright discloses the gap is filled with a curable material CC (caulking) after the connection is formed; the gap is filled with a curable material CC (caulking) before the connection is formed (Fig 1C), (Col 4, Lines 48-51).
Regarding claim 17, Wright discloses a structure lining apparatus comprising: a first longitudinally-extending lined structure, the first longitudinally-extending lined structure comprising a first panel WP (Fig 1C); 
a second longitudinally-extending lined structure comprising a second panel WP, the second longitudinally-extending lined structure spaced apart from the first lined structure in a transverse direction by a gap, (Fig 1C); 
a longitudinally-extending joint plug protruding at least in part into the gap, the joint plug comprising a joint plug connector 20; and a longitudinally-extending joint cover 10, the joint cover comprising: a joint cover panel 12 comprising an outwardly facing cover surface and an inwardly facing inner surface; and a joint cover connector 16 protruding from the inner surface, the joint cover connector 16 shaped to make a connection with the joint plug connector 20 to thereby couple the longitudinally-extending joint cover 10 to the joint plug connector 20 such that the joint cover panel 12 spans the gap in the transverse direction from the first longitudinally-extending lined structure WP to the second longitudinally-extending lined structure WP (Fig 1A-1C). 
Regarding claim 18, Wright discloses the gap is filled with a curable material CC (caulking), at least a portion of the joint plug protrudes into the curable material and the protrusion of the at least a portion of the joint plug into the curable material CC holds the joint plug in place (Fig 1C).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
2/2/2022